          CASE 0:20-cv-00573-DWF-ECW Doc. 20 Filed 01/21/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 John Raines and John Nesse, as Trustees                 Civil No. 20-573 (DWF/ECW)
 of the Carpenters & Joiners Welfare Fund
 and each of their successors,

                     Plaintiffs,                            FINDINGS OF FACT,
                                                         CONCLUSIONS OF LAW,
 v.                                                   AND ORDER FOR ENTRY OF
                                                                   JUDGMENT
 Vince Bird Construction, Inc.,

                     Defendant.


                                   FINDINGS OF FACT

      1.      The Complaint was filed with the Court on February 21, 2020. (Doc.

No. 1).

      2.      The Summons was filed with the Court on February 24, 2020. (Doc.

No. 3).

      3.      Plaintiffs served the Complaint and Summons on Defendant on

February 26, 2020. (Doc. No. 4).

      4.      The time allowed by law and specified in the Summons for Defendant to

answer the Complaint has lapsed. Defendant failed to file an Answer with the Clerk of

Court or serve an appropriate Answer upon Plaintiffs’ counsel.

      5.      The Application for Entry of Default (Doc. No. 5) and Affidavit of

Amanda R. Cefalu in support of the Application for Entry of Default (Doc. No. 6) were

filed with the Court on May 21, 2020.
        CASE 0:20-cv-00573-DWF-ECW Doc. 20 Filed 01/21/21 Page 2 of 4




      6.      The Clerk’s Entry of Default (Doc. No. 8) was entered on May 22, 2020.

      7.      Plaintiffs are trustees and fiduciaries of the above-captioned fund

(hereinafter “Fund”). The Fund is a multi-employer jointly-trusteed fringe benefit plan

created and maintained pursuant to Sections 302(c)(5) and 302(c)(6) of the Labor

Management Relations Act of 1947 (“LMRA”), as amended 29 U.S.C. §§ 186(c)(5),

186(c)(6). The Fund is administered in accordance with the provisions of the Employee

Retirement Income Security Act of 1974, as amended 29 U.S.C. § 1001, et seq.

(“ERISA”). Plaintiffs John Raines and John Nesse, and any subsequently appointed

successors, are Trustees of the Fund and fiduciaries under ERISA § 3(21), 29 U.S.C.

§ 1002(21).

      8.      Defendant, by execution of a collective bargaining agreement with the

North Central States Regional Council of Carpenters Local 444, now known as Local 427

(“Union”), is bound by a certain collective bargaining agreement (“CBA”) between the

Omaha Building Contractors Employers Association and the Union.

      9.      The CBA requires, among other things, signatory employers to make fringe

benefit contributions to the Fund in accordance with its terms. These contributions must

be made on behalf of all employees covered by the CBA, in amounts set forth and agreed

upon therein, for the purpose of funding employee benefits. Employers, such as

Defendant, are required to complete a report form with the information as required by the

Trustees, identifying each of its employees and each hour worked by those employees

during the months performing covered service. The reports are required to be submitted

with the payment for the amounts due not later than the 15th day of the following month.


                                             2
        CASE 0:20-cv-00573-DWF-ECW Doc. 20 Filed 01/21/21 Page 3 of 4




All contributions must be made, and all reports must be submitted to Wilson-McShane

Corporation, 3001 Metro Drive, Suite 500, Bloomington, MN 55425, as the

administrative agent designated by the Trustees.

       10.     The Collective Bargaining Agreement further requires signatory employers

to produce to the Trustees or their authorized agents, on demand, all necessary

employment and payroll records, and any other relevant information, whenever such

examination is deemed necessary in the discretion of the Trustees.

       11.     The CBA provides that an employer is liable for an additional 10% of all

contributions which are not timely submitted, for liquidated damages, and also provides

that Plaintiffs are entitled to their attorney fees and costs.

       12.     At the time the Complaint was filed in this action, Defendant breached its

obligation under the CBA by failing to timely submit employment and payroll records to

Plaintiffs for the months of January 2016 through December 2019. In August 2020,

Defendant produced these employment and payroll records, and an audit was performed

for this period. As a result of that audit, Plaintiffs found that Defendant’s employees

worked hours covered by the CBA for which Defendants did not submit the required

fringe benefit contributions. The amount of fringe benefit contributions due and owing

for the audit period is $1,492.92, plus liquidated damages in the amount of $149.29 and

interest of $3.91, totaling $1,646.12.

       13.     The CBA provides that Plaintiffs are entitled to their reasonable attorney

fees and costs of this action.




                                                3
        CASE 0:20-cv-00573-DWF-ECW Doc. 20 Filed 01/21/21 Page 4 of 4




       14.     Plaintiffs have incurred $2,876.30 in attorneys’ fees and costs in pursuit of

this matter.

       15.     At the hearing on the motion for default on December 11, 2010, the Court

granted the pending motion, but stayed the entry of judgment for thirty days. Now that

the thirty days have passed, the Court enters this Order. (Doc. No. 19.)

                                CONCLUSIONS OF LAW

       1.      Defendant is in default, and Plaintiffs are entitled to entry of judgment.

       2.      Defendant is liable to the Fund for all fringe benefit contributions that are

found to be due and owing for the period of January 2016 through December 2019,

together with liquidated damages, interest, and attorney fees and costs incurred in

collecting the delinquency pursuant to 29 U.S.C. § 1132(a) and (g). The amount of fringe

benefit contributions due and owing for the audit period is $1,492.92, plus liquidated

damages in the amount of $149.29, and interest of $3.91, totaling $1,646.12.

       3.      Plaintiffs’ incurred attorneys’ fees and costs of $2,876.30 are reasonable

under ERISA § 502(g); 29 U.S.C. 1132(g).

                                          ORDER

       1.      Plaintiffs’ Motion for Entry of Judgment (Doc. No. [10]) is GRANTED.

       2.      Judgment against Defendant be entered in the total amount of $4,522.42.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: January 21, 2021                    s/Donovan W. Frank
                                           DONOVAN W. FRANK
                                           United States District Judge



                                              4
